ATTACHMENT TO ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/16/21 have been fully considered but they have not been entered. Specifically, the amendment to claim 1 to recite “the layer (b) contains the binder of the layer (ca), the binder containing a curable compound having three or more polymerizable functional groups in one molecule and at least one of a curable compound having two or less polymerizable functional groups in one molecule or a curable compound not having a polymerizable functional group” raises new issues that would require further consideration and search.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787